PECK, C. J.
The indictment in this case was, as we suppose, intended to be framed under § 3625 of Rev. Code. We know of no other section to which it can be referred; and it is clearly bad, as an indictment under that- section. That section declares it to be an offense for any person, being the keeper, proprietor, owner, or superintendent of any tavern, inn, or other public house, or any house where spirituous liquors are sold, retailed, or given away, or of any outhouse where people resort, who knowingly suffers any of the offenses prohibited by the five preceding sections to be committed in his house, or on his premises. Manifestly, the house or premises in, or on, which it may be charged the prohibited offense was knowingly suffered to be committed, must be “ his house, or his premises,” in such sense as gave to the person being the keeper, proprietor, owner, or superintendent thereof, the legal right to have interposed, and prevented the commission of said alleged offense in said house, or on said premises. Now, this indictment charges the appellant with knowingly suffering one of the prohibited offenses tó be committed in one or the other of the plans named in said section, or in a highway, or some other public place, not named in said section.
Such an indictment is bad, either on demurrer or on appeal. If held to be a good indictment, a person might be convicted and punished for an act, or an alleged omission of a duty, not declared to be an offense by said section, to-wit: for suffering ope of the said prohibited offenses to be committed in a highway or some other public place.
Let the judgment of the court below be reversed, and the cause remanded for further proceedings.